TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 10, 2019



                                     NO. 03-19-00008-CR


                            Samantha Marie DeGraaff, Appellant

                                                v.

                                 The State of Texas, Appellee




          APPEAL FROM THE 426TH DISTRICT COURT OF BELL COUNTY
           BEFORE CHIEF JUSTICE ROSE, JUSTICES KELLY AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment adjudicating guilt rendered by the trial court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the judgment. Therefore, the Court affirms the trial court’s judgment adjudicating guilt.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.